The defendant had given a bond for his appearance at the July Term, 1860, of Moore County court, to take the benefit of the act for the relief of insolvent debtors. Not making his appearance in the forenoon of Monday of the term, he and his sureties were called, and judgment was rendered against them for the amount of the judgment and costs. Subsequently, in the term of that court, the defendant made an affidavit that he was sick and unable to get to the courthouse on Monday before he was called. On this affidavit the court ordered the judgment to be set aside, and the plaintiff appealed to the Superior Court. In the Superior Court his Honor, deeming that the plaintiff had no right to appeal from the order of the county court, dismissed it and ordered a procedendo, from which plaintiff appealed to this Court.
There is no error; the proceedings of every court are said to be infieri until the term expires; that is, its actions are not considered in law as completed or done, but as being held in suspense, under consideration, until the end of the term; consequently the county court had power, in our case, to set aside the judgment. Its exercise was a mere matter of discretion, and the plaintiff had no more ground for an appeal than he would have had from an order of the court allowing a continuance.
It follows there is no error in the order of the Superior Court dismissing the appeal. After which that court should have nothing   (105) more to do with the case, and a procedendo properly issued.
PER CURIAM.                                     Affirmed.